UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6671



JEROME BRADLEY, JR.,

                                            Petitioner - Appellant,

          versus


STATE   OF  SOUTH  CAROLINA;  HENRY DARGAN
MCMASTER, Attorney General of the State of
South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(CA-04-1278-6-DCN)


Submitted:   September 29, 2005           Decided:   October 7, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Bradley, Jr., Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Samuel Creighton Waters, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jerome Bradley, Jr., a South Carolina inmate, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2254 (2000).       An appeal may not be taken

from the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.     28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.         See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Bradley

has not made the requisite showing.          Accordingly, we deny a

certificate of appealability and dismiss the appeal.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            DISMISSED




                               - 2 -